DETAILED ACTION
This action is in response to applicant’s amendment received on May 13th, 2022.
Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14th, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-9, 11-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 10-13 states …wherein the knee is in extension, and one or more height adjusters are provided on the posterior portions, if required in order to obtain a desired amount of collateral ligament tension… The claim is unclear regarding what limitation the “if required” stipulation is directed towards, i.e. is the knee put in extension required, are the posterior portions of the spacers required, or are the one or more height adjusters required? The language must be amended to clarify what the “if required” stipulation is directed towards. For example, wherein the knee is in extension one or more height adjusters may be provided on the posterior portions of the multifunctional spacers in order to obtain a desired amount of collateral ligament tension on both medial and lateral sides of the knee prior to a distal femoral resection. 
Claim 1 lines 14-16 states …wherein, in use, the posterior portion of the first spacer and height adjuster, if used, optionally has the same thickness as the posterior portion of the second spacer and height adjuster, if used… The claim is unclear on how a posterior portion of the first spacer and height adjust in use can be optional, i.e. in use, the posterior portion of the first spacer and height adjuster, if used… The claim is unclear how an element that may be used, such as the first spacer and height adjuster, can have the same thickness of an element that may not be used, i.e. the second posterior portion and height adjuster, if used…The claim is unclear if both the posterior portions and height adjuster are optional or just the height adjusters are optional. The language must be amended to clarify what the “if used” stipulation is directed towards. For example, wherein, in use the posterior portion of the first spacer and any height adjusters attached to the posterior portion of the first spacer has the same thickness as the posterior portion of the second spacer and any height adjusters attached to the posterior portion of the second spacer. 
Claim 1 lines 17-19 states wherein, in use, the anterior portion of the first spacer, and height adjuster if used, is configured to have the same thickness as the anterior portion of the second spacer, and height adjuster if used, to support a cutting block. The claim is unclear how something in use can be optional, i.e. in use, the anterior portion of the first spacer and height adjuster if used… The claim is unclear how an element that may be used, such as the anterior portion of the first spacer and height adjuster, can have the same thickness of an element that may not be used, i.e. the anterior portion of the second spacer and height adjust, if used,… The language must be amended to clarify what the “if used” stipulation is directed towards. For example, wherein, in use the anterior portion of the first spacer and any height adjusters attached to the anterior portion of the first spacer is configured to have the same thickness as the anterior portion of the second spacer and any height adjusters attached to the anterior portion of the second spacer to support a cutting block. The examiner recommends the applicant review the claims for any additional 35 U.S.C. 112(b) issues. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 5, 7-9, 11-14, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Steffensmeier (U.S. Patent 8,167,888) discloses a device (for example see Figures 1-7)  comprising a first multifunctional spacer and a second multifunctional spacer (Steffensmeier discloses using multiple blocks for a TKA procedure; column 6 lines 28-35) and one or more height adjusters (column 4 lines 28-32). The first and second spacers comprise a main body (10) for use with a single femoral condyle including an anterior portion (16) having a first height and a posterior portion (14) having a second height greater than the first height (for example see Figure 4), wherein the posterior portion is provided with an attachment mechanism for selective attachment to the one or more height adjusters. The posterior portions of the spacers and the height adjusters are configured to be positioned between the medial and lateral condyles of the femur and a trial tibial component while the knee is in extension in order to balance the tension on both sides of the knee, wherein the thickness of the posterior portion of the first spacer and any height adjusters attached to the posterior portion of the first spacer having the same thickness as the posterior portion of the second spacer and any height adjusters attached to the posterior portion of the second spacer. Steffensmeier fails to disclose the device wherein the anterior portion includes an attachment mechanism for selective attachment to the height adjusters and the anterior portion of the first spacer and any height adjusters attached to the anterior portion of the first spacer has the same thickness as the anterior portion of the second spacer and any height adjusters attached to the anterior portion of the second spacer. The examiner was unable to find a reference and/or a combination of references that disclose the limitations of claim 1 as provided. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775